                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


WILLIAM R. SHAW,

       Petitioner,

     v.                                                     Case No. 18-CV-1665

RICHARD SCHMIDT, Office of the Sheriff,

       Respondent.


                     RECOMMENDATION FOR DISMISSAL OF PETITION


       William R. Shaw, who is currently incarcerated at the Milwaukee County Jail, seeks a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. (Docket # 1.) Shaw also moves for leave to proceed

without prepaying the $5.00 filing fee applicable to § 2241 petitions. (Docket # 2.) Shaw has also

included his prison trust account statement. (Docket # 3.)

       Ordinarily, a habeas petitioner must pay a statutory filing fee of $5.00 to file an application

for habeas review in federal court. 28 U.S.C. § 1914(a). However, under 28 U.S.C. § 1915(a)(1), the

court may authorize the commencement of a habeas petition without prepayment of fees if a party

submits an affidavit asserting his inability to pay and stating “the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress.” Upon review of Shaw’s affidavit and

his prison account statement showing a current balance of $227.59, Shaw has sufficient assets to pay

the $5.00 filing fee. Accordingly, Shaw’s motion to proceed without prepayment of the filing fee

(Docket # 3) is denied.

       It would be futile, however, at this juncture to require Shaw to pay the $5.00 filing fee prior

to screening his § 2241 petition. Pursuant to Rule 1(b) of the Rules Governing § 2254 Cases, I can
apply Rule 4 of such rules, providing for a prompt preliminary review of petitions for habeas corpus,

to this case. Section 2254(a) provides that a district court “shall entertain an application for a writ

of habeas corpus [o]n behalf of a person in custody in violation of the Constitution or laws or treaties

of the United States.” Under Rule 4, the district court must dismiss a petition summarily if “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.”

       Shaw is a pretrial detainee, thus, he properly sought relief under § 2241. Shaw challenges two

ongoing proceedings in the Milwaukee County Circuit Court—Case Nos. 17CF769 and 17CF3355.

(Docket # 1 at 3.) Shaw alleges that he was subject to an illegal search and malicious arrest, abuse

of process (in that the investigating officer falsified police reports and the probable cause statement

contains fraudulent information), prosecutorial misconduct, and is receiving ineffective assistance

of counsel. (Id. at 10-17.) Shaw alleges that he has filed a complaint with the Office of Lawyer

Regulation against the prosecutor and has filed complaints with the Chief Judge of the Milwaukee

County Circuit Court regarding these issues. (Id. at 9.)

       While § 2241 allows a pretrial detainee to bring a habeas corpus petition, this ability is limited

by the desire of federal courts not to interfere with pending state criminal prosecutions except in

special circumstances. Hall v. Malcomson, No. 17-CV-726-JPS, 2017 WL 2533392, at *3 (E.D. Wis.

June 9, 2017). The general rule is that a pretrial detainee must proceed with his claims through the

regular state criminal proceedings, and may raise claims through a 28 U.S.C. § 2254 federal habeas

corpus petition only after a state conviction. See Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010).

But an exception is made for claims that must be addressed by the federal court prior to a state

conviction in order to prevent them from becoming moot. Id. Speedy trial and double jeopardy



                                                  -2-
claims are two recognized exceptions allowed to proceed under § 2241. Id. Habeas corpus relief

(under both § 2241 and § 2254) is limited to questions of federal law; relief is unavailable for errors

of state law. Estelle v. McQuire, 502 U.S. 62, 67 (1991). Finally, pretrial detainees raising permissible

federal claims under § 2241 must exhaust those claims first through available state court proceedings.

United States v. Castor, 937 F.2d 293, 296-97 (7th Cir. 1991) (stating that while § 2241 applicants are

not subject to the statutory requirement of exhaustion of remedies, “federal courts nevertheless may

require, as a matter of comity, that such detainees exhaust all avenues of state relief before seeking

the writ”).

       Shaw’s cases are still pending in Milwaukee County Circuit Court. He has not yet gone to

trial in either case. Consolidated Court Automation Programs (CCAP), WI Circuit Court Access for

Milwaukee County, Case No. 2017CF769 and Case No. 2017CF3355, at http://wcca.wicourts.gov

(last visited Oct. 23, 2018). While Shaw states that he has filed several pro se motions, including a

motion to dismiss for lack of probable cause (Docket # 1 at 3) and filed complaints with the Office

of Lawyer Regulation and the Milwaukee County Circuit Court Chief Judge (id. at 9), it does not

appear Shaw has addressed all of his pending claims with the state court. Thus, the face of the

petition shows that Shaw has not exhausted his state court remedies. Further, Shaw does not present

claims such as speedy trial or double jeopardy that must be addressed by the federal court prior to

a state conviction in order to prevent them from becoming moot. As such, Shaw has not presented

any exceptional circumstances to justify interfering with his ongoing state criminal proceedings. For

these reasons, it is recommended that Shaw’s § 2241 petition be dismissed.1


       1
               Because the respondent has not yet appeared and had an opportunity to consent or refuse
               magistrate judge jurisdiction, I issue a report and recommendation regarding the
               screening of Shaw’s petition. See Coleman v. Labor and Industry Review Commission, 860
               F.3d 461(7th Cir. 2017).

                                                        -3-
       A certificate of appealability may issue only if the petitioner “has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Evans v. Circuit Court of Cook

Cnty., Ill., 569 F.3d 665, 666 (7th Cir. 2009) (a certificate of appealability is required in a § 2241 case

where custody stems from process issued by the judicial branch—as opposed to the executive

branch—of the state). Because no reasonable jurists would debate that Shaw has not exhausted his

state court remedies or raised exceptional circumstances to justify interfering with his state criminal

proceedings, I recommend denial of a certificate of appealability.

       NOW, THEREFORE, IT IS RECOMMENDED that Shaw’s petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 and a certificate of appealability be DENIED.

       IT IS ORDERED that Shaw’s motion for leave to proceed without prepayment of the filing

fee (Docket # 2) is DENIED.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal Rules

of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable, whereby written

objections to any recommendation or order herein, or part thereof, may be filed within fourteen days

of the date of service of this recommendation or order. Objections are to be filed in accordance with

the Eastern District of Wisconsin’s electronic case filing procedures. Courtesy paper copies of any

objections shall be sent directly to the chambers of the district judge assigned to the case. Failure to

file a timely objection with the district court shall result in a waiver of a party’s right to appeal. If no

response or reply will be filed, please notify the Court in writing.




                                                   -4-
Dated at Milwaukee, Wisconsin this 24th day of October, 2018.

                                  BY THE COURT

                                  s/Nancy Joseph _____________
                                  NANCY JOSEPH
                                  United States Magistrate Judge




                               -5-
